COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Daniel Rodriguez v. Plaza Del Sol Apartments

Appellate case number:      01-14-00316-CV

Trial court case number:    1045346

Trial court:                County Civil Court at Law No. 1 of Harris County

        On April 22, 2014, appellant, Daniel Rodriguez, filed an affidavit of indigence in
the trial court. See TEX. R. APP. P. 20.1(a)(2)(A). The county clerk has filed a clerk’s
record on indigence containing the trial court’s May 1, 2014 order sustaining a contest to
appellant’s affidavit of indigence. See id. 20.1(e)(1), (i)(4). Appellant did not file a
motion in this Court seeking review of the trial court’s order within 10 days of the order.
See id. 20.1(j)(1), (2). Therefore, the required filing fee is due.
       Appellant is ORDERED to pay the $195 filing fee to this Court no later than 10
days from the date of this order, or the Court may dismiss the appeal. See TEX. R. APP. P.
5, 42.3.
       It is further ORDERED that, no later than 30 days from the date of this order,
appellant file with this Court proof that he has paid or made arrangements to pay for the
preparation of the clerk’s record, or the appeal may be dismissed. See TEX. R. APP. P.
34.5(a), 35.3(a)(2), 37.3(b).
       Finally, on July 8, 2014, appellant filed a “Motion to Extend Time to File
Appellant’s Brief.” Contrary to appellant’s request, however, no deadline for the filing of
appellant’s brief has been set, because the complete appellate record has not yet been
filed. See TEX. R. APP. P. 38.6(a). Accordingly, we dismiss appellant’s motion as moot.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court
Date: July 29, 2014